Citation Nr: 1417138	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-32 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left eye retinal detachment, also claimed as blindness in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran and his wife testified at a personal hearing before a decision review officer in June 2010 at the RO.  A copy of the transcript of that hearing is of record. 

This matter was previously before the Board and was remanded in July 2012, March 2013, and October 3013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not show that it is at least as likely as not that the Veteran's left eye retinal detachment, also claimed as blindness in the left eye, is related to his military service.



CONCLUSION OF LAW

The Veteran's left eye retinal detachment was not incurred in or aggravated by service.    38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In July 2008, the AOJ provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  The Veteran's service treatment records and VA medical records are in the file.  Unfortunately, the Veteran's personnel records were among those presumably lost in the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In September 2009, the RO requested both the Veteran's personnel records to confirm his radiation risk and exposure, and his DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, from the NPRC.  Later that month, the NPRC responded that the Veteran's personnel records were fire-related and could not be reconstructed. Furthermore, the RO requested that the Veteran submit any personnel records in his possession, but to date, the Veteran has provided no such records.  In December 2009, the RO informed the Veteran of the unavailability of these records, and later that month, it issued a Formal Finding on the Unavailability of Personnel Records. With regard to the Veteran's claimed exposure to ionizing radiation, as will be described in further detail below, in December 2009, the RO requested a search of the Chemical, Biological, Radiological, Nuclear, and Explosives (CBRNE) Database in order to determine whether records existed corroborating the Veteran's claimed participation in chemical or radiation testing.  In February 2010, the Mustard Gas Program Manager indicated that the Veteran was not a "test participant" in the Mustard Gas, Project 112/SHAD, or Chem-bio programs, according to the in-house database of the Department of Defense.  In June 2010, the RO issued a Formal Finding on the Unavailability of Exposure to Bio-Chemical/CBRNE.

With respect to the Veteran's missing personnel records, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's service treatment records would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and it is mindful that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in August 2012.  The Board determined this examination was inadequate and remanded this appeal for a new examination.  The Veteran underwent another VA examination in May 2013 pursuant to the Board's March 2013 remand.  The Board determined that the rationale was inadequate and an addendum was ordered.  As such, in November 2013, an addendum opinion was obtained.  This opinion involved a thorough review of the claims file and the opinion was supported by a sufficient rationale.  Therefore, the Board finds that the report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

Additionally, as discussed, the Board finds there has been substantial compliance with its July 2012, March 2013, and October 2013 remand directives as to the claim decided herein.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Here, retinal detachment is not considered a chronic disease under 38 C.F.R. § 3.309(a) and thus, is not subject to the provisions governing service connection based upon continuity of symptomatology. 

The Veteran essentially contends that his left eye retinal detachment is a result of active duty service.  To the extent that the Veteran claims that he was exposed to ionizing radiation as a result of claimed chemical or radiological testing, the Board observes that service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection.

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2013).  "Radiation- risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2012). In the instant case, the evidence of record does not establish, and the Veteran does not claim, that he participated in any of these activities.  The Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is therefore unwarranted.

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  See 38 C.F.R. § 3.311(b) (2013).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes diseases that have not been alleged in the instant case: includes all forms of leukemia except chronic lymphatic leukemia, cancer of the thyroid, breast, lung, bone, liver, skin, esophagus, stomach, colon, pancreas, kidney, urinary bladder, and salivary gland, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  See 38 C.F.R. § 3.311(b) (2013).  The Veteran is not entitled to the procedural advantages of 38 C.F.R. § 3.311 both because the Veteran's diagnosed left eye retinal detachment is not among the above-listed radiogenic diseases and because the probative evidence is against a finding that the Veteran was exposed to ionizing radiation in service.

As such, having considered the possibility of both presumptive service connection and the application of the provisions of 38 C.F.R. § 3.311, the Board will consider service connection without reference to the radiation regulations.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that while he was stationed in Toul, France in late 1954 or early 1955, he was chosen to participate in a chemical testing exercise.  As part of this exercise, the Veteran alleges that he sat in a circle with other soldiers, and the leader of the exercise applied a drop of a chemical to each soldier's head.  The soldiers were allegedly informed what each substance was, and the Veteran states that the last chemical applied to their heads was "nuclear fallout."  The Veteran alleges that the individual conducting the chemical testing inadvertently poured a large volume of "nuclear fallout" on his head, rather than daubing just a drop.  Soon after discharge from active duty service, the Veteran noticed that he had three streaks with a purplish glow running down the top of his head.  The Veteran claimed his led to the loss of vision and ultimately, left eye retinal detachment.

The Veteran has submitted an article entitled, "How Scientists Secretly Used US Citizens as Guinea Pigs During the Cold War."  However, there is no indication from this article that the Veteran, or the Veteran's battalion, was placed in testing.  There is no mention of chemical testing of United States military stationed in France during the 1950s.

The Veteran's wife, P.H., submitted a statement in August 2010, in which she recalled the Veteran complaining of burning of the left side of his head and neck following an incident of "nuclear fallout" testing while he was serving in the military.  She stated that the Veteran was never the same person, physically and emotionally, after separation from the military.

The Veteran's service treatment records are absent of any complaint, treatment, or diagnosis of a left eye disorder or of any residuals of chemical testing.  The visual acuity of the left eye was 20/23 at entrance in May 1953 and was 20/30 at separation in May 1955.

According to the post-service treatment records, the Veteran underwent a general VA examination in February 1993 where he reported that in November 1992 he began to experience a dark shadow on the left lateral half of the visual fields.  This affected the vision in the left eye primarily.  An examination noted the Veteran's visual acuity was diminishing, most marked in the left eye since October 1992 with the left lateral field blind, with 20/200 on the left.  The left posterior chamber was slightly cloudy with details indistinct.  The pupils were reactive to consensual light and accommodation, bilaterally.  The lenses were clear and the fundi were Grade I.  The Veteran was diagnosed with visual loss with left lateral hemianopsia of the left eye.

The Veteran underwent a VA visual examination in February 1993 where he stated that "approximately three months ago he noticed a shadow creeping into the left temporal quadrant of his vision which has dimmed his visual acuity of that eye.  There is no history of injury or surgery to either eye.  He state[d] that the images from his left eye have a grayish appearance to them at this time."  The visual acuity of the left eye was 20/100, both near and far, uncorrected.  Corrected, the left eye was near 10/100 and far 10/80 -2.  Upon examination, the examiner stated the Veteran had "no abnormal ocular pathology or physiological finding of either eye.  The grayish appearance of his left eye with lack of correlating pathology indicates that he perhaps has some type of ocular profusion deficiency in the left eye secondary to some type of vascular peripheral disease."

According to an April 2001 VA treatment record, the Veteran was diagnosed with retinal detachment of the left eye and underwent a repair of the retinal detachment in April 2001 and July 2001.  In September 2001, the Veteran underwent an extracapsular cataract extraction with posterior chamber intraocular lens implant of the left eye. 

In March 2002, the Veteran underwent a left eye evisceration with implant as he was diagnosed with blind painful left eye.  The operative report noted that "multiple irregular soft tissue fragments which vary from tan/pink to maroon/brown and measure in aggregate 2.5 x 0.7 x 0.5 cm."  The pathology report noted "Evisceration specimen: Non-granulomatous uvetitis; athrophy of the retina; vascularization of vitreous."  There is no indication foreign bodies were in the Veteran's left eye.

In April 2002, the Veteran underwent a left eye evisceration with hydroxyapatite implant.

In August 2012, the Veteran underwent a VA optometry examination where he was diagnosed with evisceration of the left eye with prosthetic eye.  Upon examination and review of the evidence within the claims file, the examiner opined the Veteran's left eye retinal detachment was "less likely than not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner stated that there was no evidence to suggest that a chemical burn to the scalp in the 1950s is the cause of retinal detachment in the left eye that occurred in 2001.  

As stated above, in March 2013, the Board did not find this rationale adequate and requested a new opinion.  In May 2013, the examiner stated that in addition to the conclusion that "there is no medical evidence to support the hypothesis that chemical exposure to the scalp can cause a retinal detachment... [the Veteran] experienced the chemical exposure in the 1950s.  He presented with retinal detachment of the left eye in 2001.  Therefore, it is less likely as not (less than 50 [percent] probability) that the [Veteran's] left eye retinal detachment, claimed as blindness, is etiologically related to service."  

In October 2013, the Board again found this rationale inadequate as the examiner did not provide an opinion that addressed the changes in the Veteran's vision from 20/23 at the time is service entrance to 20/30 at the time of separation.  

As such, in November 2013, a new addendum opinion was obtained.  The examiner stated that upon review of the evidence of record:

I agree with previous medical opinions.  There is no medical evidence or literature to support the hypothesis that any chemical or radio-chemical exposure to the scalp can cause a retinal detachment.  [The Veteran] experienced the chemical exposure in the 1950s.  He presented with retinal detachment in 2001.  Furthermore, there is no evidence to suggest any higher correlation with any of this claimed conditions as an increased risk of retinal detachment.  Therefore, it is less likely as not (less than 50 [percent] probability) that the [Veteran's] left eye retinal detachment, claimed as blindness, is etiologically related to service. 

For the secondary question, after review of his medical charts, his left eye uncorrected vision was recorded as 20/23 in 1953 and 20/30 in 1956.  This is a negligible difference of one line in acuity, both are considered normal acuities and there is no history of event recorded in that time to account for any change.  Furthermore, there is no corrected acuity recorded in either record, meaning there could be a refractive error present to account for any decreased acuity.  His left eye acuity in March 1997 was still recorded as 20/25.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's left eye retinal detachment is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the retinal detachment and his military service.  The November 2013 VA examiner also determined the change in visual acuity in the left eye from entrance to separation from service was negligible, considered normal, and nothing in the record could account for any change.   

Regarding the Veteran's contention that he was part of experimental testing during service, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including experiencing an event in service in which another person applied substances to his head.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Despite the Veteran's competence to address such issues, the Board finds the Veteran's account of having "nuclear fallout" spilled on his head and subsequently developing skin that glowed purple to be facially incredible and wholly unsupported by the evidence of record.

The Board observes no competent evidence supporting the Veteran's contentions. As noted in the VCAA discussion above, the RO made extensive efforts to attempt to obtain documentation supporting the occurrence of such an event.  Upon review of the only available personnel record, the Board observes that the Veteran's separation document indicates that he served in the United States Army from July 1953 to May 1955.  The Veteran was last assigned to Company B of the 97th Engineer Battalion, and the Veteran's specialty number indicated that he was a rigger.  The Veteran's service treatment records show no evidence consistent with the above-described chemical exposure.  The Veteran's May 1955 service separation examination was normal. 

There is no objective medical evidence that the left eye retinal detachment is the result of chemical exposure or the result of any injury or illness during service.  Rather, the Veteran did not exhibit any symptoms until many years since separation.  Here, the record indicates that any symptoms of a left eye disorder started, at the earliest, in October 1992; almost forty years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming the Board where it found that the veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  As such, the Board also finds that the weight of the evidence demonstrates no continuity of symptomatology of a left eye retinal detachment since separation of service.

Even assuming arguendo that the Veteran was exposed to chemical exposure during service, the record is absent of any positive medical nexus opinion.  The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board finds that the Veteran is not competent to relate his left eye retinal detachment to an occurrence of an in-service injury or incident during service.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, despite the Veteran's contentions, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his left eye retinal detachment.

Regarding the Veteran's contention that multiple fragments which varied from tan/pink to maroon/brown were found in his left eye in March 2002 were the "same as the colors left from [the] nuclear fallout that was poured on top of my head," the Board finds that there is no evidence these fragments were foreign bodies.  The operative and the pathology reports do not indicate any abnormalities other than those consistent with the Veteran's diagnosis.  

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for left eye retinal detachment; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for left eye retinal detachment, also claimed as blindness in the left eye, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


